Citation Nr: 1430900	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-36 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a sleeping disorder, to include insomnia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 2001 to August 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

These matters were previously before the Board in April 2012 when they were remanded for additional development.  

The Board notes that the April 2012 remand included the matter of entitlement to an initial compensable rating for his service-connected left ingrown toenail for issuance of a statement of the case (SOC).  A SOC was provided to the Veteran in April 2012; he did not perfect his appeal in the matter.  Accordingly, the Board does not have jurisdiction over the matter and it is not before the Board.  

The issue of service connection for a sleeping disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his right shoulder labral tear had its onset in service.  





CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for right shoulder labral tear have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a right shoulder disability.  As such, no discussion of VA's duty to notify and assist is necessary regarding this matter.

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the Veteran contends that he has a right shoulder disability that had its onset during service.  Specifically, he asserts that he injured his right shoulder lifting weights (i.e., bench pressing approximately 300 pounds) during physical training.  The evidence confirms that he currently has a diagnosis of labral tear of the right shoulder joint.  Thus, this case turns on whether this disability is related to or had its onset during service.  

In an August 2012 VA medical opinion, it was opined that after reviewing the Veteran's claims file, it was at least as likely as not the Veteran's right shoulder disability was incurred in or caused by his in-service injury.  The examiner noted that the Veteran's reported symptoms when he re-injured his shoulder in 2010 match his reported symptoms in service.  

The Board notes that the Veteran's accounts as to the date of onset of his right shoulder symptoms have been inconsistent, ranging from 2004 through 2007.  Nonetheless, he has been consistent in stating that he injured his right shoulder during service while lifting weights, and that he has continued to have right shoulder pain since the injury.  The Board finds the Veteran's statements in this regard to be credible and competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also 38 C.F.R. § 3.303(a).  In light of his credible history of a right shoulder injury and symptoms during and since service, and the August 2012 VA opinion that supported the Veteran's claim, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right shoulder labral tear is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right shoulder labral tear is granted.  


REMAND

Regarding the claim for service connection for a sleeping disorder, as noted in the Board's April 2012 Board remand, the Veteran's July 2007 service separation examination report shows he identified insomnia as a problem at the time, and an August 2007 service treatment record indicates he took Ambien for insomnia.  On October 2007 VA examination, the Veteran was diagnosed with circadian rhythm sleep disorder.  Notably, the October 2007 examiner provided no opinion as to the etiology of the circadian rhythm sleep disorder.  Accordingly, the Board requested another VA examination to determine whether the Veteran currently has a sleeping disorder etiologically related to his service.  

On August 2012 VA examination, the Veteran reported trouble sleeping due to his service-connected toe disabilities and (based on this decision) service-connected right shoulder disability.  The diagnosis provided was obstructive sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by his service.  It was noted that the sleep apnea syndrome was diagnosed recently with no symptoms of sleep apnea related symptoms in the record.  Significantly, the Board's April 2012 remand instructions included that the examiner should acknowledge the above-noted service treatment records noting the Veteran's complaint for insomnia and the October 2007 VA examination report.  However, there is no indication that the August 2012 examiner considered such evidence, and the examiner did not reconcile or address the Veteran's complaints in service and the differing diagnoses post-service.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board will seek another VA examination in this matter.  

Finally, any outstanding pertinent VA treatment records should either be made accessible electronically or physically, and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, physically or electronically, any VA treatment records related to the Veteran's sleeping disorder.  

2. The RO should provide the Veteran another VA examination to determine the current nature and etiology of any diagnosed sleep disorder or insomnia.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should diagnose any sleeping disorder found to be present.  

If the examiner diagnoses the Veteran as having a sleeping disorder, the examiner must opine as to the following: 

a. Whether it is at least as likely as not that any sleeping disorder had its onset in service? 
b. Whether it is at least as likely as not that any sleeping disorder was caused by the Veteran's right shoulder and/or bilateral toe disabilities? 
c. Whether it is at least as likely as not that any sleeping disorder was aggravated by the Veteran's right shoulder and/or bilateral toe disabilities?

In offering these opinions, the examiner must acknowledge and discuss the Veteran's complaint of insomnia in his service treatment records, and the October 2007 VA examination report.  All opinions should be supported by a thorough rationale, to include reference to relevant evidence of record as appropriate.  

3. Then readjudicate the matter remaining on appeal.   If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


